     Case 1:18-cv-09035-JPO-GWG Document 182 Filed 06/26/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 ANGEL HERNANDEZ,

                       Plaintiff,

                v.                                            No. 18 Civ. 9035 (JPO) (GWG)

 THE OFFICE OF THE COMMISSIONER OF
 BASEBALL and MAJOR LEAGUE BASEBALL
 BLUE, INC.

                       Defendants.

          DECLARATION OF NEIL H. ABRAMSON IN SUPPORT OF
   DEFENDANTS’ REPLY MEMORANDUM OF LAW IN FURTHER SUPPORT OF
            MOTION TO EXCLUDE DR. GREGORY W. BAXTER

       I, NEIL H. ABRAMSON, hereby depose and state:

       1.      I am a member of the firm of Proskauer Rose LLP, counsel for Defendants The

Office of the Commissioner of Baseball and Major League Baseball Blue, Inc. (together, “MLB”)

in the above-captioned action. I am familiar with the facts set forth below and submit this

Declaration on behalf of MLB in support of its Reply Memorandum of Law in Further Support of

Motion to Exclude Dr. Gregory W. Baxter.

       2.      Attached hereto as Exhibit A are true and correct copies of excerpts from the

deposition transcript of Denise Martin, Ph.D., taken on March 11, 2020.

       3.      Attached hereto as Exhibit B are true and correct copies of excerpts from the

deposition transcript of Joe Torre, taken on June 19, 2019.

       4.      Attached hereto as Exhibit C are true and correct copies of excerpts from the

deposition transcript of Peter Woodfork, taken on June 21, 2019.




                                                1
     Case 1:18-cv-09035-JPO-GWG Document 182 Filed 06/26/20 Page 2 of 2



       I declare under penalty of perjury that the foregoing is true and correct. Executed this

26th day of June, 2020 in South Salem, New York.



                                                                     /s/ Neil H. Abramson
                                                                     NEIL H. ABRAMSON




                                                2
